


Exhibit 10.1


Form of Release
WHEREAS, the Duncan Price's (“Executive”) employment has been terminated in
accordance with Employment Contract (the “Agreement”) dated as of May 26th, 2011
between the Executive and Cliffs Asia Pacific Iron Ore Management Pty Ltd.; and
WHEREAS, the Executive is required to sign this Release in order to receive the
Severance Compensation (as such term is defined in the Agreement) and other
benefits or amounts by the Executive provided under the Agreement, to the extent
representing new or additional amounts and/or rights.
NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:
1.This Release and non-solicitation agreement is effective on the date hereof
and will continue in effect as provided herein.
2.In consideration of the payments to be made and the benefits to be received by
the Executive pursuant to the Agreement, which the Executive acknowledges are in
addition to payments and benefits which the Executive would be entitled to
receive absent the Agreement (other than redundancy pay or severance pay and
benefits under any other severance plan, policy, program or arrangement
sponsored by Cliffs Natural Resources Inc.), the Executive, for himself and his
dependents, successors, assigns, heirs, executors and administrators (and his
and their legal representatives of every kind), hereby releases, dismisses,
remises and forever discharges Cliffs Natural Resources Inc., its predecessors,
parents, subsidiaries, divisions, related or affiliated companies, officers,
directors, stockholders, members, employees, heirs, successors, assigns,
representatives, agents and counsel (together, and each separately the
“Company”) from any and all arbitrations, claims, including claims for
attorney's fees, demands, damages, suits, proceedings, actions and/or causes of
action of any kind and every description, whether known or unknown, which the
Executive now has or may have had for, upon, or by reason of any cause
whatsoever (“claims”), against the Company, including but not limited to:
(a)
any and all claims arising out of or relating to the Executive's employment by
or service with the Company and his termination from the Company other than any
claims arising under Clause 16 of the Agreement or under any employee benefit
programs or executive compensation programs not specifically addressed in the
Agreement;

(b)
any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, Ohio Revised Code Section 4101.17
and Ohio Revised Code Chapter 4112, including Sections 4112.02 and 4112.99
thereof and the Equal Opportunity Act, WA; the Sex Discrimination Act (Cth), the
Disability Discrimination Act (Cth), the Age Discrimination Act (Cth), the
Racial Discrimination Act (Cth) and the general protections under the Fair Work
Act (Cth); and

(c)
any and all claims of wrongful or unjust discharge or breach of any contract or
promise, express or implied.


1

--------------------------------------------------------------------------------




3.
Non-Solicitation. Executive agrees that, during his period of employment and the
period beginning on September 11th, 2012 (“Termination Date”) and ending
twenty-four (24) months following Termination Date, Employee (i) shall not
directly or indirectly contact, approach or solicit for the purpose of offering
employment to or actually hire any person employed by the Company, or its
affiliates (or who was employed by the Company, or its affiliates during the six
(6) month period immediately prior to such solicitation or hire), without the
prior written consent of the Company; provided, however, that this shall not
preclude Employee from soliciting for employment (but shall, for the avoidance
of doubt, prohibit hiring) any such person who responds to a general
solicitation through a public medium that is not targeted at such person; and
(ii) shall not call on, solicit or service any current or prospective customer,
client, vendor or other business relation of the Company, or its affiliates
regarding or related to products or services that are then sold or provided by
(or that are intended to be sold or provided by) the Company, or its affiliates
or are otherwise competitive with any of the Company's or its affiliates'
products or services or otherwise induce or attempt to induce any such person
into any business relationship which would harm the Company, or its affiliates.

4.The Executive hereby gives up any and all rights or claims to be a class
representative or otherwise participate in any class action on behalf of any
employee benefit plan of the Company.
5.The Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
for this Release is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that the
Executive ever had or now may have against the Company to the extent provided in
this Release. The Executive further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in the Agreement.
6.The Executive further agrees and acknowledges that:
(a)The release provided for herein releases claims to and including the date of
this Release;
(b)He has been advised by the Company to consult with legal counsel prior to
executing this Release, has had an opportunity to consult with and to be advised
by legal counsel of his choice, fully understands the terms of this Release, and
enters into this Release freely, voluntarily and intending to be bound;
(c)He has been given a period of 21 days, commencing on the day after his
termination or Separation from Service, to review and consider the terms of this
Release, prior to its execution and that he may use as much of the 21 day period
as he desires; and
(d)He may, within 7 days after execution, revoke this Release. Revocation shall
be made by delivering a written notice of revocation to the Vice President Human
Resources at the Company. For such revocation to be effective, written notice
must be actually received by the Vice President Human Resources at the Company
no later than the close of business on the 7th day after the Executive executes
this Release. If the Executive does exercise his right to revoke this Release,
all of the terms and conditions of the Release shall be of no force and effect
and the Company shall not have any obligation to make payments or provide
benefits to the Executive otherwise required as a result of the Agreement.
7.The Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release.
8.The Executive waives and releases any claim that he has or may have to
reemployment after the Termination Date.

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.


Dated:
11 September 2012
 
 
 
/s/ Duncan Price
 
 
 
 
 
Executive: Duncan Price
 
 
 
 
 
 
Dated:
11 September 2012
 
 
 
/s/ James Michaud
 
 
 
 
 
Witness: James Michaud


3